                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:08-CR-64 JCM (GWF)
                 8                                            Plaintiff(s),                      ORDER
                 9             v.
               10     STEVEN GRIMM, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Grimm et al, case no. 2:08-cr-00064-
               14     JCM-GWF. Petitioner Eve Mazzarella filed a motion to vacate, set aside, or correct sentence
               15     pursuant to 28 U.S.C. § 2255. (ECF No. 700). Briefing shall proceed as follows: respondent has
               16     twenty-one days from the date of this order to file a response. Thereafter, petitioner has fourteen
               17     days to file a reply.
               18             Accordingly,
               19             IT IS ORDERED that respondent file a response to petitioner’s motion to vacate, set aside,
               20     or correct sentence (ECF No. 700) no later than twenty-one (21) days from the date of this order.
               21     If respondent files a response, petitioner’s reply is due fourteen (14) days thereafter.
               22             DATED October 24, 2018.
               23
                                                                     __________________________________________
               24                                                    UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
